Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 11/13/2020. 
Claims 1-5, 7-12, and 13-28  are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 11/13/2020, has been entered. Claims 6 and 13 have been cancelled. Claims 1-3, 7-8, 11, 15-17, 19-22, and 24 have been amended. Claims 27-28 have been newly entered.


Claim Rejection – 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-12, 14, 18, and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation  retrieve one or more scheduled delivery timeframe options available for delivery of the at least one item " and “within the graphical user interface of the retailer website, the one or more scheduled delivery timeframe options associated with the at least one item.” There is insufficient antecedent basis for these limitations in the claims. Specifically, it is unclear whether the “at least one item” is referring back to “at least one item eligible for delivery” or “at least one item that is not eligible for delivery. For the purpose of this examination, the limitations are being interpreted to read limitation retrieve one or more scheduled delivery that is eligible for delivery " and “within the graphical user interface of the retailer website, the one or more scheduled delivery timeframe options associated with the at least one item that is eligible for delivery.”
Dependent claims 2-5, 7-12, 14, and 27 depend on claim 1 and are rejected on the same basis.

The term "similar" in claim 18 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this examination, the term “similar” is being interpreted to read “same.”

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-5, 7-12, 14, and 27 are directed to a machine. Therefore, claims 1-5, 7-12, 14, and 27 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 

data for each of a plurality of products; 
an inventory comprising current product inventory information of the retailer; and
 instructions which, when executed, cause the process to: 
generate a display of a retailer including descriptions of a plurality of items offered for sale by the retailer, the plurality of items including at least one item eligible for delivery by a third party same-day delivery service provider and at least one item that is not eligible for delivery by the third party same-day delivery service provider; 
receive, from a customer, a selection of at least two of the plurality of items offered for sale, the selection comprising the at least one item that is eligible for delivery by the third party same-day delivery service provider and the at least one item that is not eligible for delivery by the third party same-day delivery service provider;
 retrieve, from the third party same-day delivery service provider, one or more scheduled delivery timeframe options available for delivery of the at least one item; 
display, within the display of the retailer, the one or more scheduled delivery timeframe options associated with the at least one item and the third party same-day delivery service provider; 
receive, from the customer user computing device, a selection of an option from the one or more scheduled delivery timeframe options; and 
in response to confirming payment information, completing a single transaction at the retailer for the at least one item eligible for delivery by the third party same- day delivery service provider and the at least one item that is not eligible for delivery by the third party same-day delivery service provider, and 
transmitting order information to the third party same-day delivery service provider.

The above limitations recite the concept of purchasing, checkout, and delivery. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (including sales activities/behaviors). Accordingly, under Prong One of Step 2A, claim 1 recites an abstract idea (Step 2A, Prong One: YES).
            Under Prong Two of Step 2A, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as an online retailer, a computing system, a processor connected to a memory, web pages, a data store, a GUI, a retailer website, an API, and a user computing device. The additional elements of a computing system, a processor connected to a memory, web pages, a data store, a GUI, a retailer website, an API, and a user computing device merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the online store does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites the additional elements of an online retailer, a computing system, a processor connected to a memory, web pages, a data store, a GUI, a retailer website, an API, and a user computing device. The additional elements of a computing system, a processor connected to a memory, web pages, a data store, a GUI, a retailer website, an API, and a user computing device merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the online store does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claim 1 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.

Dependent claims 2-5, 7-12, 14, and 27, merely further limit the abstract idea and are thereby considered to be ineligible. 

Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 15-18 are directed to a process. Therefore, claims 15-18 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claim 15 recites at least the following limitations that are believed to recite an abstract idea:
generating a display, the display comprising a cart section and an order summary section, the cart section comprising one or more items selected for purchase, the one or more items being grouped into at least two categories based on method of delivery where at least one of the methods of delivery is same-day delivery performed by a third party delivery service provider, the order summary section comprising a total price for the one or more items selected for purchase; displaying one or more delivery window options for items in a category for same- day delivery performed by the third party delivery service provider, the window options being accessed from a third party delivery service provider; 
receiving a selection of one of the one or more delivery window options; and 
completing a single transaction for one or more items, wherein the single transaction includes at least one item in the category for same-day delivery provided by the third party delivery service provider and at least one item that is in a category not for same-day delivery provided by the third party delivery service provider.

The above limitations recite the concept of purchasing, checkout, and delivery. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (including sales activities/behaviors). Accordingly, under Prong One of Step 2A, claim 1 recites an abstract idea (Step 2A, Prong One: YES).
            Under Prong Two of Step 2A, returning to representative claim 15, the recitation of various additional elements within the claim are acknowledged, such as a website, an online retailer, a GUI, a computing device, and an API. The additional elements of a website, a GUI, a computing device, and an API merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the online store does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 15 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites the additional elements of a website, an online retailer, a GUI, a computing device, and an API. The additional elements of a website, a GUI, a computing device, and an API merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the online store does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Furthermore, the additional elements fail to 
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
 Therefore, under Step 2B, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
Dependent claims 16-18, merely further limit the abstract idea and are thereby considered to be ineligible. 

Claims 19-21 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 19-21 and 28 are directed to an article of manufacture. Therefore, claims 19-21 and 28 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claim 19 recites at least the following limitations that are believed to recite an abstract idea:
generate a display of a retailer for browsing a plurality of items offered for sale by an retailer, each of the plurality of items having a description including an indication of availability in a geographic area and an indication of delivery methods available to deliver the items in the geographic area; 
receive, from a user, a selection for purchase of at least two of the plurality of items offered for sale, the selection comprising at least one item that is available for delivery by a third party same-day delivery service provider in the geographic area and at least one item that is available for delivery by a delivery method other than delivery by the third party same-day delivery service provider; 
generate a display of the retailer for placing an order, the display including a visual representation of the at least two items selected for purchase; 
retrieve, from the third party same-day delivery service provider, one or more available delivery time options for the at least one item available for delivery by a third party same-day delivery service provider; 
display, within the display for placing the order, the one or more available delivery time options associated with the at least one item and the third party same-day delivery service provider; 
receive a selection of a delivery time option from the one or more available delivery time options;
 receive a selection of a delivery method for delivery of the at least one item that is available for delivery by a delivery method other than delivery by the third party same-day delivery service provider, the delivery method being a method that is not delivery by the third party same-day delivery service provider; 
determine a delivery address for the at least one item that is selected for delivery by the third party same-day delivery service provider; 
determine a payment method for purchase of the two or more items;
 display a total for the at least two items on the graphical user interface for placing the order; 
receive, from the user, a confirmation to place an order for the at least two items; 
transmit order information to the third party same-day delivery service provider, the order information including the delivery address and excluding the payment method; 
receive a confirmation of completed delivery from the third party same-day delivery service provider; and 
complete a single transaction using the payment method at the retailer website for the at least two items.

The above limitations recite the concept of purchasing, checkout, and delivery. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (including sales 
            Under Prong Two of Step 2A, returning to representative claim 19, the recitation of various additional elements within the claim are acknowledged, such as a computing system, GUI, retailer website, online retailer, computing device, and an API. The additional elements of a computing system, GUI, computing device, and an API merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the retailer website and online retailer does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 19 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites the additional elements of a computing system, GUI, retailer website, online retailer, computing device, and an API. The additional elements of a computing system, GUI, computing device, and an API merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the retailer website and online retailer does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claim 19 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
 Therefore, under Step 2B, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
Dependent claims 20-21 and 28, merely further limit the abstract idea and are thereby considered to be ineligible. 

Claims 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 22-26 are directed to a machine. Therefore, claims 22-26 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claim 22 recites at least the following limitations that are believed to recite an abstract idea:
data for each of a plurality of products; 
an inventory comprising current product inventory information of the retailer; and 
instructions which, when executed,, cause the process to: 
generate a display of a retailer including descriptions of a plurality of items offered for purchase from the retailer, the plurality of items including at least one item eligible for same-day delivery by a third party same-day delivery service provider and at least one item that is not eligible for same-day delivery by the third party same-day delivery service provider; 
receive, from a customer, a selection to save at least two of the plurality of items offered for purchase in an shopping cart, the selection comprising the at least one item that is eligible for same-day delivery by the third party same-day delivery service provider and at least one item that is not eligible for same-day delivery by the third party same-day delivery service provider; 
display, on the display of the retailer, a checkout comprising a summary of order information;
 retrieve one or more scheduled delivery options available for same-day delivery of the at least one item; 
display, within the display of the retailer, the one or more scheduled delivery options associated with the at least one item;
 receive, from the customer, a selection of a scheduled delivery option from the one or more scheduled delivery options;
 communicating at least a portion of the order information to a delivery user; 
receiving confirmation from the delivery user indicating that the order including the at least one item eligible for same-day delivery has been fulfilled;
 in response to confirming payment information, completing a single transaction at the retailer for the at least two items; and 
sending a verification to the delivery user, the verification indicating that the single transaction is complete.

The above limitations recite the concept of purchasing, checkout, and delivery. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (including sales activities/behaviors). Accordingly, under Prong One of Step 2A, claim 22 recites an abstract idea (Step 2A, Prong One: YES).
            Under Prong Two of Step 2A, returning to representative claim 22, the recitation of various additional elements within the claim are acknowledged, such as a computing platform comprising a computing system including a processor communicatively connected to a memory, an online retailer, web pages, a data store, GUI, retailer website, user device, online shopping cart, and a computing device. The additional elements of a computing platform comprising a computing system including a processor communicatively connected to a memory, web pages, a data store, GUI, , user device, and a computing device merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the an online retailer, retailer website, and online shopping cart do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 22 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites the additional elements of a computing platform comprising a computing system including a processor communicatively connected to a memory, an online retailer, web pages, a data store, GUI, retailer website, user device, online shopping cart, and a computing device. The additional elements of a computing platform comprising a computing system including a processor communicatively connected to a memory, web pages, a data store, GUI, , user device, and a computing device merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the an online retailer, retailer website, and online shopping cart do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claim 22 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.

Dependent claims 23-26, merely further limit the abstract idea and are thereby considered to be ineligible. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-17, 19, 21-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tepfenhart, JR. et al (US 20170024804 A1), hereinafter Tepfenhart, in view of Yeatts et al (US 8429019 B1), hereinafter Yeatts.

Regarding claim 1, Tepfenhart teaches an ordering system of an online retailer, the system comprising: a computing system of an online retailer platform including a processor communicatively connected to a memory (Tepfenhart: The system comprises server comprising a processor and a memory that stores processor-executable instructions. [0007] The retailer is accessed through an Internet website. [0014]), the memory storing: 
data for each of a plurality of products (Tepfenhart: The system may store, on a public website, item-related data such as “pricing, inventory availability, perishability, customization options, size/weight data, promotional information, and/or other attributes.” [0023]); 
an inventory data store comprising current product inventory information of the online retailer (Tepfenhart: The system stores information such as inventory availability of products and store-related data such as inventory. [0023]); and 
instructions which, when executed by the processor, cause the computing system to: 
generate a graphical user interface of a retailer website including descriptions of a plurality of items offered for sale by the online retailer, the plurality of items including at least one item eligible for delivery by a third party same-day delivery service provider (“third-party carrier”) and at least one item that is not eligible for delivery by the third party same-day delivery service provider (Tepfenhart: “a customer selects a plurality of items for purchase in a single order from a retailer via an online interface such as an Internet website.” [0014] The website includes item-related data such as perishability and size/weight, and shipping information for third-party carriers. [0023] The carrier may offer shipping of a product to a customer’s home on the same day the customer places the order. [0038] Some items may be unavailable for same day shipping [0039], or not available for delivery to the customer at all. [0042] – It is understood that the “online interface” of the website is a GUI.); 
receive, from a customer user computing device, a selection of at least two of the plurality of items offered for sale, the selection comprising the at least one item that is eligible for delivery by the third party same-day delivery service provider and the at least one item that is not eligible for delivery by the third party delivery service provider (Tepfenhart: A customer adds items to a virtual shopping cart. [0036] Items in the cart which are 
retrieve one or more scheduled delivery timeframe options, exposed by the third-party same-day delivery service provider, available for delivery of the at least one item that is eligible for delivery (Tepfenhart: A user may choose a delivery date  and time/window for a product [0042]. When a delivery date is selected, the system confirms whether the items are available for delivery on that delivery date. [0057] Third-party carrier availability is provided to the system. [0035] –It is understood that the carrier’s available options must be retrieved in order to determine that an option for delivery by that carrier is available.); 
display, within the graphical user interface of the retailer website, the one or more scheduled delivery timeframe options associated with the at least one item that is eligible for delivery and the third party same-day delivery service provider (Tepfenhart: The user may choose a delivery date using a calendar-based date picker. Delivery time/windows may be displayed for selection. [0042]); 
receive, from the customer user computing device, a selection of a delivery option from the one or more scheduled delivery timeframe options (Tepfenhart: The customer may choose a delivery date and select a more specific delivery time/window. [0042]); and2U.S. Application No. 16/405,635
in response to confirming payment information, completing a single transaction at the retailer website for the at least one item eligible for delivery by the third party same-day delivery service provider and the at least one item that is not eligible for delivery by the third party same-day delivery service provider (Tepfenhart: The user provides payment details for the order, reviews all the items on the order, and submits the order. [0050] During checkout, a user sees “the total cost for all of the items in the cart as well as their total shipping and/or delivery costs.” [0060] – See also Figure 11, which indicates a single credit card charge for items being both shipped/delivered, and being picked up in-store.), and 
transmitting order information to the third party same-day delivery service provider (Tepfenhart: Third-party carriers received the transmission of data related to shipments that the retailer will provide to them for shipment to a customer. [0028] Items are tendered to a third-party carrier for shipment to a customer’s home. [0064]).

However, Tepfenhart does not teach data for each of a plurality of product web pages; and that the one or more scheduled delivery timeframe options are retrieved via an API exposed by the third-party same-day delivery service provider. 

However, Yeatts teaches systems and methods for scheduled delivery of shipments (Yeatts: Abstract), including:
the product data being on product web pages (Yeatts: A server may provide product detail web pages. These product/item detail pages may include images and textual descriptions of the items for sale (Col. 4, lines 31-45). –Figure 3 illustrates such a product page. ); 
and that the options are retrieved via an API  (Yeatts: A user is presented with a “scheduled delivery user interface”, which allows the user to select a data and time for delivery. Available delivery periods are selectable, while those that are unavailable may not be selected. (Col. 5 lines 32-67) Delivery times are independently selected for each item in an order (Col. 6, lines 10-18). Available delivery periods are received from shipment carriers through an API utilized by the carrier (Col. 11, lines 1-17).).

It would have been obvious to one of ordinary skill in the art to include in the ordering system, as taught by Tepfenhart the ability for product data to be on product web pages; and that the one or more scheduled delivery timeframe options are retrieved via an API, as taught by Yeatts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Tepfenhart, to include the teachings of Yeatts, in order to communicate up-to-date delivery availability information (Yeatts: Col. 11, lines 16-17).

Regarding claim 2, Tepfenhart/Yeatts teach the system of claim 1, wherein eligibility of items for delivery by the third party same-day delivery service provider is determined based on criteria specified by the online retailer (Tepfenhart: The option to ship a product is based on if inventory of the product is in stock at the time of ordering. 

Regarding claim 3, Tepfenhart/Yeatts teach the system of claim 2, wherein the criteria specified by the online retailer comprises one or more of perishable items, items available in a retail store, and items weighing less than 50 pounds (Tepfenhart: The option to ship a product is based on if inventory of the product is in stock at the time of ordering. [0038] Availability for delivery of an item may be based on item inventory, proximity of stores, and other such factors. [0042] Default fulfillment options may be chosen based on location of inventory & a customer, item size, and item perishability. [0035]).

Regarding claim 4, Tepfenhart/Yeatts teach the system of claim 1, wherein eligibility of items for delivery by the third party same-day delivery service provider is determined based on criteria specified by the third party same-day delivery service provider (Tepfenhart: Carrier availability may be considered in determining fulfillment options for a product. [0035]).

Regarding claim 5, Tepfenhart/Yeatts teach the system of claim 4, wherein the criteria includes, for each item, a maximum item weight or a maximum distance from a retail location at which the item is stocked (Tepfenhart: An item’s availability for delivery may be based on proximity of stores with delivery services to the user’s address/ZIP code. [0042] Availability of a product is checked “within a set distance of the zip code entered by the customer.” [0046] – Examiner makes further reference to [0015], which notes that third-party companies may also be tasked by the retailer to deliver items.).

Regarding claim 7, Tepfenhart/Yeatts teach the system of claim 1, but Tepfenhart does not specifically teach that the one or more scheduled delivery timeframe options specify a start time and an end time. 
However, Yeatts teaches that the one or more scheduled delivery timeframe options specify a start time and an end time (Yeatts: A particular day and time period are selected, such as 9-11am on December 4th (Col. 5, lines 65-67). –See also Figures 4-5.) and are dependent on availability of delivery users in proximity to one or more of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tepfenhart with Yeatts for the reasons identified above with respect to claim 1. 

Regarding claim 8, Tepfenhart/Yeatts teach the system of claim 1, wherein the order information comprises at least a delivery address, the selected delivery timeframe option, and a shopping list, the shopping list comprising the at least one item that is eligible for delivery by the third party same- day delivery service provider (Tepfenhart: A third-party courier or delivery company may pick up items ordered by the company and deliver the items to address specified by the user. [0015] Data relating to shipments that the retail is providing to the third party for delivery to the customer are transmitted to the third party. [0028] –It is understood that the carrier must receive the delivery address & window in order to deliver the instructed products to the address in the window.).

Regarding claim 9, Tepfenhart/Yeatts teach the system of claim 1, wherein the descriptions of the plurality of items offered for sale by the online retailer comprise information about availability of each of the plurality of items at a given location (Tepfenhart: The system may store, on a public website, item-related data such as “pricing, inventory availability, perishability, customization options, size/weight data, promotional information, and/or other attributes.” [0023])

Regarding claim 10, Tepfenhart/Yeatts teach the system of claim 1, wherein the descriptions of the plurality of items offered for sale by the online retailer comprise information about available delivery options for each of the plurality of items (Tepfenhart: A display of items for a items includes fulfillment options available for each item, with unavailable options shaded out. [0033]).

Regarding claim 11, Tepfenhart/Yeatts teach the system of claim 1, wherein the graphical user interface of the retailer website further comprises an online shopping cart comprising a cart items section comprising the descriptions of the at least one item, and an order summary section showing a total cost for the at least one item 

Regarding claim 12, Tepfenhart/Yeatts teach the system of claim 11, wherein the descriptions indicate a price of each item and which delivery modes are available for each item, wherein at least one item is available for same-day delivery and the cart items section includes a button for choosing delivery options (Tepfenhart: The shopping cart may include a listing with “various pieces of information about the items” such as name, size, images, quantity, and a pricing block indicating the price of the items. [0032] The display of items includes fulfillment options available for each item, with unavailable options shaded out. [0033] – As seen in at least Figure 1, radials/buttons allow a user to choose fulfillment options such as delivery, and each item has its cost indicated in block 18, with a total cost in Block 19.).

Regarding claim 14, Tepfenhart/Yeatts teach the system of claim 1, wherein the at least one item eligible for delivery by the third party same-day delivery service provider is available at a first retail location and the plurality of items offered for sale by the online retailer include at least one item not available at the first retail location and the selection of at least one of the plurality of items offered for sale includes that at least one item that is not available at the first retail location (Tepfenhart: The option to ship a product is based on if inventory of the product is in stock at the time of ordering. [0038] Availability for delivery of an item may be based on item inventory, proximity of stores, and other such factors. [0042] Default fulfillment options may be chosen based on location of inventory & a customer, item size, and item perishability. [0035] –It is understood that a store is not selected if it does not have the available item. – Paragraph [0023] further mentions that the inventory availability of each item is known to the system.)

Regarding claim 15, Tepfenhart teaches a method of presenting an integrated checkout experience on a retailer website of an online retailer, the method comprising: 

the one or more items being grouped into at least two categories based on method of delivery where at least one of the methods of delivery is same-day delivery performed by a third party delivery service provider (“third-party carrier”) (Tepfenhart: The user proceeds from the shopping cart to review the items in the cart and the purchase. [0050] The carrier may offer shipping of a product to a customer’s home on the same day the customer places the order. [0038] – As seen in Figure 11, the items in the cart are grouped by method of delivery, include ship-to-home, delivery, and store pickup. –Examiner notes that [0049] specifies that the pages shown in Figures 7-9 follow a user action in the interface of Figure 1. Figure 1 further illustrates the identification of items into several of four different groups indicating fulfillment methods.), 
the order summary section comprising a total price for the one or more items selected for purchase (Tepfenhart: A pricing block indicates the price of each item at its quantity. [0032] A total cost/price of all items in the cart is displayed. [0047] –As seen in at least Figure 1, an additional Block 19 indicates a total cost of the entire cart, including items for different fulfillment methods.); 
displaying one or more delivery window options for items in a category for delivery performed by the third party same-day delivery service provider, the window options being accessed from the third-party delivery service provider (Tepfenhart: A user may choose a delivery date  and time/window for a product [0042]. When a delivery date is selected, the system confirms whether the items are available for delivery on that delivery date. [0057] Third-party carrier availability is provided to the system. [0035] –It is understood that the carrier’s available options must be retrieved in order to determine that an option for delivery by that carrier is available.); 
receiving a selection of one of the one or more delivery window options (Tepfenhart: A user may choose a delivery date and time/window for a product. Delivery time/windows may be displayed for selection. [0042].); and 
completing a single transaction for one or more items, wherein the single transaction includes at least one item in the category for delivery provided by the third party same-day delivery service provider and at least one item 
While Tepfenhart teaches that the user may select a date for delivery [0057], the reference does not teach that the window options are accessed from a third party delivery service provider API.
However, Yeatts teaches systems and methods for scheduled delivery of shipments (Yeatts: Abstract), including:
that the window options are accessed from an API (Yeatts: A user is presented with a “scheduled delivery user interface”, which allows the user to select a data and time for delivery. Available delivery periods are selectable, while those that are unavailable may not be selected. (Col. 5 lines 32-67) Delivery times are independently selected for each item in an order (Col. 6, lines 10-18). Available delivery periods are received from shipment carriers through an API utilized by the carrier (Col. 11, lines 1-17).).
It would have been obvious to one of ordinary skill in the art to include in the ordering system, as taught by Tepfenhart, that the window options are accessed from an API, as taught by Yeatts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Tepfenhart, to include the teachings of Yeatts, in order to communicate up-to-date delivery availability information and expedited shipping (Yeatts: Col. 11, lines 16-17; Col. 1, lines 30-32).


Regarding claim 16, Tepfenhart/Yeatts teach the method of claim 15, wherein alternative methods of delivery for each item are displayed next to a description of each item, the alternative methods of delivery being determined by the online retailer based on characteristics of the item and availability of the item at a given location (Tepfenhart: Radio buttons are selectable for each available fulfillment option for each option. [0033] The option to ship a product is based on if inventory of the product is in stock at the time of ordering. [0038] Availability for 

Regarding claim 17, Tepfenhart/Yeatts teach the method of claim 15, wherein options for each method of delivery are selectable upon interaction with an element displayed next to each item (Tepfenhart: A radio button or other manipulable selector may be selected by a customer to assign a fulfillment channel for each item. [0033]).

Regarding claim 19, Tepfenhart teaches a non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a computing system (Tepfenhart: The system comprises server comprising a processor and a memory that stores processor-executable instructions. [0007]), cause the computing system to: 
generate a graphical user interface of a retailer website for a plurality of items offered for sale by an online retailer, each of the plurality of items having a description including an indication of availability in a geographic area and an indication of delivery methods available to deliver the items in the geographic area (Tepfenhart: “a customer selects a plurality of items for purchase in a single order from a retailer via an online interface such as an Internet website.” [0014] The website includes item-related data such as inventory availability, perishability and size/weight, and shipping information for third-party carriers. [0023] A display of items includes fulfillment options available for each item, with unavailable options shaded out. [0033]An item’s availability for delivery may be based on proximity of stores with delivery services to the user’s address/ZIP code. [0042] Availability of a product is checked “within a set distance of the zip code entered by the customer.” [0046] – It is understood that the “online interface” of the website is a GUI.); 
receive, from a user computing device, a selection for purchase of at least two of the plurality of items offered for sale, the selection comprising at least one item that is available for delivery by a third party same-day delivery service provider (“third-party carrier”) in the geographic area and at least one item that is available for delivery by a delivery method other than delivery by the third party same-day delivery service provider (Tepfenhart: The customer adds items to their order. [0033] These items are added to shopping cart on the website. [0032]) The 
generate a graphical user interface of the retailer website for placing an order, the graphical user interface including a visual representation of the at least two items selected for purchase (Tepfenhart: Displays show fulfillment details of each item in the customers cart, as well as the total cost for all the items in the cart. [0049] The shopping cart may include a listing with “various pieces of information about the items” such as name, size, images, quantity, and a pricing block indicating the price of the items. [0032] – This is illustrated in a number of Figures, such as Figure 3, which shows a total price for all items in the cart, including those that are selected for delivery.); 
retrieve, via the third party same-day delivery service provider, one or more available delivery time options for the at least one item available for delivery by a third party same-day delivery service provider (Tepfenhart: A user may choose a delivery date  and time/window for a product [0042]. When a delivery date is selected, the system confirms whether the items are available for delivery on that delivery date. [0057] Third-party carrier availability is provided to the system. [0035] –It is understood that the carrier’s available options must be retrieved in order to determine that an option for delivery by that carrier is available.); 
display, within the graphical user interface for placing the order, the one or more available delivery time window options associated with the at least one item and the third party same-day delivery service provider (Tepfenhart: The user may choose a delivery date using a calendar-based date picker. Delivery time/windows may be displayed for selection. [0042]); 
receive a selection of a delivery time option from the one or more available delivery time window options (Tepfenhart: The customer may choose a delivery date and select a more specific delivery time/window. [0042]); 
receive a selection of a delivery method for delivery of the at least one item that is available for delivery by a delivery method other than delivery by the third party delivery service provider, the delivery method being a method that is not delivery by the third party delivery service provider (Tepfenhart: Items may be ordered and fulfilled by ship-to-home or shop-to-store. [0028] –See at least Figure 6.); 

determine a payment method for purchase of the two or more items (Tepfenhart: The customer selects a credit or debit card for payment. [0062] – See also Figure 11, which indicates a single credit card charge for items being both shipped/delivered, and being picked up in-store.); 
display a total for the at least two items on the graphical user interface for placing the order (Tepfenhart: A pricing block indicates the price of each item at its quantity. [0032] A total cost/price of all items in the cart is displayed. [0047] –As seen in at least Figure 1, an additional Block 19 indicates a total cost of the entire cart, including items for different fulfillment methods.); 
receive, from the user computing device, a confirmation to place an order for the at least two items (Tepfenhart: A customer clicks “Proceed to Checkout” to check out. [0048] – Examiner notes that [0049] and corresponding Figures 7-9 detail further confirmation from the customer.); 
transmit order information to the third party same-day delivery service provider, the order information including the delivery address and excluding the payment method (Tepfenhart: Third-party carriers received the transmission of data related to shipments that the retailer will provide to them for shipment to a customer. [0028] Items are tendered to a third-party carrier for shipment to a customer’s home. [0064] – It is understood that the carrier must receive the address in order to deliver to the address. At least [0064] notes that the “retail server system” settles payments rather than the carrier.); 
receive a confirmation of completed delivery from the third party same-day delivery service provider (Tepfenhart: “payment for items fulfilled via … home delivery channels may be settled once the items are actually tendered to and accepted by the customer” [0064] – It is therefore understood that some confirmation must be received to allow for payment to be settled “once the items are actually” delivered.); and 
complete a single transaction using the payment method at the retailer website for the at least two items (Tepfenhart: The user provides payment details for the order, reviews all the items on the order, and submits the order. [0050] During checkout, a user sees “the total cost for all of the items in the cart as well as their total shipping and/or delivery costs.” [0060] – See also Figure 11, which indicates a single credit card charge for items being both 
While Tepfenhart teaches that the system is implemented on a website [0014], that the delivery provider may provide same-day shipping with a cut-off time for ordering [0038], and that the user may select a date for delivery [0057], the reference does not teach that the website allows for browsing items; and that the one or more scheduled delivery timeframe options are retrieved via an API. 
However, Yeatts teaches systems and methods for scheduled delivery of shipments (Yeatts: Abstract), including:
data for each of a plurality of product web pages (Yeatts: An electronic marketplace has a catalog of items which can be browsed by client systems (Col. 4, lines 11-13). – See Figure 3 as an example.); 
and that the one or more scheduled delivery timeframe options are retrieved via an API (Yeatts: A user is presented with a “scheduled delivery user interface”, which allows the user to select a data and time for delivery. Available delivery periods are selectable, while those that are unavailable may not be selected. (Col. 5 lines 32-67) Delivery times are independently selected for each item in an order (Col. 6, lines 10-18). Available delivery periods are received from shipment carriers through an API utilized by the carrier (Col. 11, lines 1-17).).
It would have been obvious to one of ordinary skill in the art to include in the ordering system, as taught by Tepfenhart the ability for browsing the website; and that the one or more scheduled delivery timeframe options are retrieved via an API, as taught by Yeatts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Tepfenhart, to include the teachings of Yeatts, in order to communicate up-to-date delivery availability information (Yeatts: Col. 11, lines 16-17).

Regarding claim 21, Tepfenhart/Yeatts teach the non-transitory computer-readable storage medium of claim 19, wherein the instructions further cause the computing system to: 
receive input from the user computing device requesting to change the one or more items selected for delivery by the third party same-day delivery service provider (Tepfenhart: Changes may be made to the options for 
determine that the input is received before a predetermined time period before the selected delivery time (Tepfenhart: For same-day shipping, a cutoff time is displayed for that fulfillment option for an item. [0038] It may be determined whether or not a selected fulfillment option is still available when changes occur. [0039]); 
display, on a graphical user interface for changing an order, options for changing the one or more items selected for delivery by the third party same-day delivery service provider (Tepfenhart: Radio buttons are selectable for each available fulfillment option for each option. [0033] The option to ship a product is based on if inventory of the product is in stock at the time of ordering. [0038] –See Figure 1.); and 
communicate the requested change to the third party same-day delivery service provider (Tepfenhart: Third-party carriers received the transmission of data related to shipments that the retailer will provide to them for shipment to a customer. [0028] Items are tendered to a third-party carrier for shipment to a customer’s home. [0064] – It is understood that the final option selected by a user, regardless of how many changes a user makes before checkout.).

Regarding claim 22, Tepfenhart teaches an online retailer computing platform comprising: 
a computing system of an online retailer including a processor communicatively connected to a memory (Tepfenhart: The system comprises server comprising a processor and a memory that stores processor-executable instructions. [0007] The retailer is accessed through an Internet website. [0014]), the memory storing: 
data for each of a plurality of products (Tepfenhart: The system may store, on a public website, item-related data such as “pricing, inventory availability, perishability, customization options, size/weight data, promotional information, and/or other attributes.” [0023]); 
an inventory data store comprising current product inventory information of the online retailer (Tepfenhart: The system stores information such as inventory availability of products and store-related data such as inventory. [0023]); and
instructions which, when executed by the processor, cause the computing system to: 
generate a graphical user interface of a retailer website including descriptions of a plurality of items offered for purchase from the online retailer, the plurality of items including at least one item eligible for delivery by a third 
receive, from a customer user device, a selection to save at least two of the plurality of items offered for purchase in an online shopping cart, the selection comprising the at least one item that is eligible for delivery by the third party same-day delivery service provider and at least one item that is not eligible for delivery by the third party same-day delivery service provider (Tepfenhart: A customer adds items to a virtual shopping cart. [0036] Items in the cart which are unavailable for a certain fulfillment option may have that option shaded out as unavailable. [0033] Items a in a customer’s cart may be unavailable for same-day shipping. [0039] – Examiner also makes reference to the drawings, in particular Figure 6, which indicates that at least one item selected by the customer is not available for shipping by the third-party courier.);
display, on the graphical user interface of the retailer website, a checkout page comprising a summary of order information (Tepfenhart: Displays show fulfillment details of each item in the customer’s cart, as well as the total cost for all the items in the cart. [0049] The shopping cart may include a listing with “various pieces of information about the items” such as name, size, images, quantity, and a pricing block indicating the price of the items. [0032] – This is illustrated in a number of Figures, such as Figure 3, which shows a total price for all items in the cart, including those that are selected for delivery. See also Figures 7-9.); 
retrieve one or more scheduled delivery options available for delivery of the at least one item (Tepfenhart: A user may choose a delivery date and time/window for a product [0042]. When a delivery date is selected, the system confirms whether the items are available for delivery on that delivery date. [0057] –It is understood that available options must be retrieved in order to determine that an option is available.);  
display, within the graphical user interface of the retailer website, the one or more scheduled delivery options associated with the at least one item (Tepfenhart: The user may choose a delivery date using a calendar-based date picker. Delivery time/windows may be displayed for selection. [0042]);  

communicating at least a portion of the order information to a delivery user computing device (Tepfenhart: A third-party courier or delivery company may pick up items ordered by the company and deliver the items to address specified by the user. [0015] Data relating to shipments that the retail is providing to the third party for delivery to the customer are transmitted to the third party. [0028] –It is understood that the carrier must receive at least the delivery address & window in order to deliver the instructed products to the address in the window.); 
receiving confirmation from the delivery user computing device indicating that the order including the at least one item eligible for same-day delivery has been fulfilled (Tepfenhart: “payment for items fulfilled via … home delivery channels may be settled once the items are actually tendered to and accepted by the customer” [0064] – It is therefore understood that some confirmation must be received to allow for payment to be settled “once the items are actually” delivered.); 
in response to confirming payment information, completing a single transaction at the retailer website for the at least two items (Tepfenhart: The user provides payment details for the order, reviews all the items on the order, and submits the order. [0050] During checkout, a user sees “the total cost for all of the items in the cart as well as their total shipping and/or delivery costs.” [0060] “payment for items fulfilled via … home delivery channels may be settled once the items are actually tendered to and accepted by the customer” [0064]); and 
sending a verification to the delivery user computing device, the verification indicating that the single transaction is complete (Tepfenhart: The payment for costs of items and their associated delivery/shipment costs may be settled at different times. [0064] – It is understood that payment for the completed delivery verifies completion of the payment.), but does not teach data for each of a plurality of product web pages.

However, Yeatts teaches systems and methods for scheduled delivery of shipments (Yeatts: Abstract), including:
data for each of a plurality of product web pages (Yeatts: A server may provide product detail web pages. These product/item detail pages may include images and textual descriptions of the items for sale (Col. 4, lines 31-45). –Figure 3 illustrates such a product page. ); and

It would have been obvious to one of ordinary skill in the art to include in the ordering system, as taught by Tepfenhart the ability for product data to be product web pages, as taught by Yeatts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Tepfenhart, to include the teachings of Yeatts, in order to communicate up-to-date delivery availability information (Yeatts: Col. 11, lines 16-17).

Regarding claim 23, Tepfenhart/Yeatts teach the platform of claim 22, but Tepfenhart does not specifically teach that the descriptions of the plurality of items include an indication of whether the item is available for same-day scheduled delivery. However, Yeatts teaches that the descriptions of the plurality of items include an indication of whether the item is available for same-day scheduled delivery (Yeatts: Displayed controls on the user interface include cut-off time for same day delivery (Col. 8, lines 59-63). – With reference to Figure 4, it is understood that availability on “today’s” date indicates that same-day delivery is available.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tepfenhart with Yeatts for the reasons identified above with respect to claim 22. 

Regarding claim 24, Tepfenhart/Yeatts teach the platform of claim 22, wherein the instructions further cause the computing system to: receive, from a customer user device, a selection to save at least one of the plurality of items offered for purchase in the online shopping cart, the selection comprising the at least one item that is not eligible for same-day delivery (Tepfenhart: A customer adds items to a virtual shopping cart. [0036] Items in the cart which are unavailable for a certain fulfillment option may have that option shaded out as unavailable. [0033] Items a in a customer’s cart may be unavailable for same-day shipping. [0039] – Examiner also makes reference to the drawings, in particular Figure 6, which indicates that at least one item selected by the customer is not available for shipping by the third-party courier.)

Regarding claim 25, Tepfenhart/Yeatts teach the platform of claim 22, wherein the delivery user computing device is configured to operate a delivery application in communication with a third party delivery service platform (Tepfenhart: Third-party carrier servers receive data transmission of data related to deliveries. [0028] –It is understood that the carrier’s server executes some form of application or software to receive and process data.)

Regarding claim 27, Tepfenhart/Yeatts teach the system of claim 1, wherein the order information transmitted to the third party same-day delivery service provider is order information for only the at least one item that is eligible for delivery by the third party same-day delivery service provider (Tepfenhart: The transmitted data to the third-party carrier is data relating to shipments “that the retailer intends to provide” to the carrier.).

Regarding claim 28, Tepfenhart/Yeatts teach the non-transitory computer-readable storage medium of claim 19, wherein the order information transmitted to the third party same-day delivery service provider is order information for only the at least one item that is eligible for delivery by the third party same-day delivery service provider (Tepfenhart: The transmitted data to the third-party carrier is data relating to shipments “that the retailer intends to provide” to the carrier.).

Claims 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tepfenhart, in view of Yeatts, and further in view of Golden et al (US 20120084129 A1), hereinafter Golden. 

Regarding claim 18, Tepfenhart/Yeatts teach the method of claim 17, wherein the options are displayed in a window having visual elements similar to the graphical user interface generated by the retailer website (Tepfenhart: A order confirmation display is presented. It includes a listing of all the items grouped by fulfillment channel. [0066] – While, as noted above, ‘similar’ is a term of degree, a shopping cart on a merchant website will resemble at least the shopping cart page on said website. In addition, Figure 12 includes the logo of the merchant website on the page.) but do not teach that the visual elements have a visual indicator of the third party delivery service provider is included in the window.
However, Golden teaches delivery options being displayed in a window with visual elements that have a visual indicator of the third party delivery service provider is included in the window (Golden: A merchant may 
It would have been recognized that applying the known technique of delivery options being displayed in a window with visual elements that have a visual indicator of the third party delivery service provider is included in the window, as taught by Golden, to the teachings of Tepfenhart/Yeatts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that delivery options are displayed in a window with visual elements that have a visual indicator of the third party delivery service provider is included in the window, as taught by Golden, into the method of Tepfenhart/Yeatts would have been recognized by those of ordinary skill in the art as resulting in an improved ability to offer attractive delivery options with little negative impact on the merchant (Golden: [0003]).

Regarding claim 20, Tepfenhart/Yeatts teach the non-transitory computer-readable storage medium of claim 19, but do not teach that the instructions further cause the computing system to receive, via the API exposed by the third party same-day delivery service provider, graphical elements representative of the third party same-day delivery service provider, and displaying the graphical elements with the available delivery time options.
However, Golden teaches receiving, via the API exposed by the third party same-day delivery service provider, graphical elements representative of the third party same-day delivery service provider, and displaying the graphical elements with the available delivery time options (Golden: A merchant may agree to include a logo of the delivery service on the merchant webpages, and on checkout pages. [0017] Interactions between the service provider and merchant system are done via communication between APIs. [0031] – In Figure 20, a checkout page allows a user to select a shipping method, wherein the third-party delivery service, ShopRunner, has their logo next to the delivery options. Visual elements ‘similar’ to the retailer website are also present. See also Figure 2R. –It is understood that these elements must necessarily be received in order to be displayed.) This known technique is 
It would have been recognized that applying the known technique of receiving, via the API exposed by the third party same-day delivery service provider, graphical elements representative of the third party same-day delivery service provider, and displaying the graphical elements with the available delivery time options, as taught by Golden, to the teachings of Tepfenhart/Yeatts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including receiving, via the API exposed by the third party same-day delivery service provider, graphical elements representative of the third party same-day delivery service provider, and displaying the graphical elements with the available delivery time options, as taught by Golden, into the CRM of Tepfenhart/Yeatts would have been recognized by those of ordinary skill in the art as resulting in an improved ability to offer attractive delivery options with little negative impact on the merchant (Golden: [0003]).

 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tepfenhart, in view of Yeatts, and further in view of Shwantes et al (US 20190304004 A1), hereinafter Shwantes.

Regarding claim 26, Tepfenhart/Yeatts teach the platform of claim 22, but does not teach that the delivery user computing device is configured to operate a delivery application in communication with a crowd-sourced delivery service platform.
However, Shwantes teaches an online concierge system which coordinates delivery of an order (Shwantes: [0003]), including that the delivery user computing device is configured to operate a delivery application in communication with a crowd-sourced delivery service platform (Shwantes: [0015], [0026] - “A shopper 108 may be a contractor, employee, or other person (or entity ) who is enabled to fulfill orders received from the online concierge system 102” - As best understood by Examiner, a crowd-sourced delivery service platform is one in which anyone, such as an “other person” may be a delivery courier/shopper.). This known technique is applicable to the platform of Tepfenhart/Yeatts as they share characteristics and capabilities, namely they are directed to product delivery.  



Response to Arguments
	Applicant’s arguments filed 11/13/2020 have been fully considered.  

Prior Art Rejections – 35 USC §101
Applicant argues (Step 2A-Prong 2) that the claims as a whole recite integration into a practical application. Applicant specifically argues that “The method of claim 1 improves upon the functioning of computing systems utilized for facilitating delivery of goods to customers. Specifically, the method eliminates the need for a plurality of checkout processes or transactions depending on the delivery method of each item in the order. The claimed system and method only requires a single transaction for the two or more items selected for purchase by a user. The single transaction uses a payment method at the retailer website for items that are delivered by the third party same-day delivery service provider and items that are not delivered by the third party same-day delivery service provider. Providing both items in a single cart and single transaction was not technically possible in existing systems, and results in both a simpler user experience and is more computationally efficient. Overall, claim 1 includes additional features that go beyond abstract ideas such that meaningful limits are imposed on practicing the abstract ideas” 
Examiner respectfully disagrees. The single cart and single transaction constitutes an abstract idea, rather than technological improvements to computer technology itself. The claimed system (additional elements) of an a computing system, a processor connected to a memory, a data store, a GUI, a retailer website, an API, and a user computing device to perform the single transaction is recited at a high-level of generality such that it amounts no 

Applicant argues (Step 2B-Prong 2) that “reducing the elements of claim 1 down to only abstract ideas and generic computer components over-simplifies the claimed invention. The operations performed by the computing system of claim 1, for example, go beyond "well-understood, routine and conventional functionality." Furthermore, Applicant argues that “completing a single transaction that includes at least one item eligible for delivery by the third party same-day delivery service provider and the at least one item that is not eligible for delivery by the third party same-day delivery service provider is not described in the prior art. Nor is this feature widely prevalent or common practice in the industry of completing transactions and delivering goods to customers. While it is understood that obviousness is a separate consideration, it stands to reason that if a claim is novel and nonobvious, it is also not "well-understood, routine and conventional. Therefore, it is respectfully submitted that the additional elements of claim 1 amount to significantly more than an abstract idea.”
Examiner respectfully disagrees. The computing system of claim 1 merely recites generic computing elements which perform well-understood, routine and conventional functions such as: generating a website; receiving a selection; retrieving, displaying and receiving options; completing a transaction; and transmitting the order.  The computing elements are recited at a high level of generality and performing functions which are well-known and routine and are well-known in the e-commerce realm.  In addition, the Examiner reiterates the point that while the invention may be non-obvious or novel, this does not confer eligibility.  Furthermore, the use of a computer in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the act to an abstract idea does not provide significantly more.  

Applicant, noting that “independent claims 15, 19, and 22 recite elements that are substantially similar to those in independent claim 1,” and that “claims 16-18, 20-21, and 23-26 depend from independent claims 15, 19, and 22,” argues that the claims are allowable under 101 for the same reasons addressed above. Examiner respectfully disagrees with reference to the above response.

Prior Art Rejections – 35 USC §103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684        
                                                                                                                                                                                                /MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625